DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 10, 11 – 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 7,726,320).
Regarding claim 1, Robinson et al. discloses an aerosol generating device (see fig. 2) comprising: a first heater 70 configured to heat a cigarette 150 inserted into a first portion 120 of the aerosol generating device; a second heater 72 configured to heat a liquid composition stored in a cartridge 85 that is detachably attached to a second portion of the aerosol generating device; and a controller 50 configured to control power supplied 36 to the first heater and the second heater, wherein the controller controls power supplied to the second heater based on a heating pattern by which the first heater is heated (fig. 2).
Regarding claim 11, Robinson et al. discloses a method of controlling power of a first heater 70 and a second heater 72 in an aerosol generating device, the method comprising: heating, by the first heater 70, a cigarette 150 inserted into a first portion 120 of the aerosol generating device; heating, by the second heater 72, a liquid composition stored in a cartridge 85 detachably attached to a second portion of the aerosol generating device; and controlling, by a controller 50, power supplied 36 to the second heater based on a heating pattern by which the first heater is heated. (fig. 2).
Regarding claim 2 and 12, Robinson et al. discloses the heating pattern indicates that the first heater reaches a pre-set preheating temperature and maintains the preheating temperature for a pre-set period of time (column 20, lines 25 – 67 and column 21, lines 1 – 4).
Regarding claim 3 and 13, Robinson et al. discloses the heating pattern indicates that an internal temperature of the aerosol generating device measured by a temperature sensor exceeds a pre-set value as the first heater maintains the preheating temperature for the pre-set period of time (column 20, lines 25 – 67 and column 21, lines 1 – 4).
Regarding claim 10 and 20, Robinson et al. discloses the heating pattern indicates that an internal temperature of the aerosol generating device measured by a temperature sensor exceeds a pre-set value as the first heater maintains the preheating temperature for the pre-set period of time (column 20, lines 25 – 67 and column 21, lines 1 – 4).

Allowable Subject Matter
Claims 4 – 9 and 14 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the heating pattern indicates that an internal temperature of the aerosol generating device exceeds a pre-set value after the first heater reaches a pre-set preheating temperature, and the controller reduces the power supplied to the second heater based on the heating -34-pattern” as recited in claims 4 and 14; the prior art of record does not teach “the controller increases the power supplied to the second heater based on heat energy transferred to the cigarette when a pre- set preheating temperature is maintained for a pre-set period of time after the first heater reaches the pre-set preheating temperature” as recited in claims 7 and 17; the prior art of record does not teach “the controller reduces the power supplied to the second heater in proportion to a rise of an internal temperature of the aerosol generating device when the first heater reaches a pre-set preheating temperature” as recited in claims 8 and 18. Claims 5, 6, 9, 15, 16 and 19 depend from objected claims 1 or 11, directly or indirectly and therefore have the same allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831